Citation Nr: 1042875	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  06-25 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to disability compensation pursuant to 
38 U.S.C.A. § 1151 (West 2002), for additional right hip 
impairment as a result of VA medical treatment.

2.  Entitlement to disability compensation pursuant to 
38 U.S.C.A. § 1151, for additional eye impairment as a result of 
VA medical treatment.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from September 1962 to December 
1963.

This matter came to the Board of Veterans' Appeals (Board) from a 
May 2005 rating decision of a Department of Veterans Affairs (VA) 
Regional Office (RO).  This matter was remanded in July 2008.

The issue of entitlement to disability compensation pursuant to 
38 U.S.C.A. § 1151 for additional eye impairment as a result of 
VA medical treatment is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if any further action is required on her part.


FINDING OF FACT

A preponderance of the evidence is against a finding that the 
Veteran's status post multiple procedures to the right hip, with 
initial primary total hip replacement, with subsequent 
intraoperative acetabular fracture requiring an additional 
procedure June 3, 2004 with open treatment of right acetabular 
fracture with plates and screws, with revision of the right total 
hip replacement, with cemented, all-polyethylene component into 
the acetabular cage, with subsequent development of significant 
heterotopic ossification, right hip, requiring excision and 
debridement of heterotopic ossification of the right hip; leg 
length discrepancy, right lower extremity; neurapraix of the 
right sciatic nerve following the excision of the heterotopic 
bone; asymmetry of the soft tissues of the right hip following 
the excision of heterotopic bone; and, status post open reduction 
of the right femoral shaft with lateral plate and screws for a 
periprosthetic fracture of the proximal femur adjacent to the 
femoral stem; and, osteopenia, with enthesopathy were the result 
of carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault as a result of VA hospital 
treatment, or the result of an event not reasonably foreseeable.


CONCLUSION OF LAW

Entitlement to disability compensation under the provisions of 38 
U.S.C.A. § 1151 for additional right hip impairment is not 
warranted.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.361, 
17.32 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  This decision has since been replaced by 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the 
Court continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  

In this case, VA satisfied its duties to the Veteran in VCAA 
letter issued in January 2005, which predated the May 2005 rating 
decision.  Subsequent to the Board Remand, another VCAA letter 
was issued to the Veteran in August 2008.  Collectively, the VCAA 
letters notified the Veteran of what information and evidence is 
needed to substantiate her claim, as well as what information and 
evidence must be submitted by the claimant, what information and 
evidence will be obtained by VA.  Id.; but see VA O.G.C. Prec. 
Op. No. 1-2004 (Feb. 24, 2004).  In The August 2008 letter 
notified the Veteran of the evidence necessary to support a 
disability rating and effective date pertaining to her claim.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of her 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of any notice.  See Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA, to include substantial compliance with the 
instructions in the July 2008 Board Remand.  D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008).  The evidence of record contains VA and 
private medical records, to include the VA treatment records 
associated with her VA hip surgeries.  There is otherwise no 
indication of the existence of relevant outstanding records which 
would tend to support the Veteran's 1151 claim pertaining to the 
hip that should be obtained.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  

The evidence of record contains a November 2008 VA examination 
and opinion pertaining to her § 1151 claim.  Such examination 
report is thorough and contains sufficient information to decide 
the § 1151 issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  The Board is satisfied there was substantial compliance 
with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
1151 hip issue on appeal.

Criteria & Analysis

The Veteran underwent a right total hip replacement on May 27, 
2004, at the San Diego VA Medical Center (VAMC).  On June 3, 
2004, she underwent an open treatment of the right acetabular 
fracture with plate and screws as well as revision of the right 
total hip replacement with a "Depuy" acetabular cage.  In April 
2005, the Veteran underwent an excision of the heterotrophic bone 
of the right hip.  In February 2006, the Veteran sustained a 
right periprosthetic hip fracture and underwent an open reduction 
internal fixation two days later.  In her statements, she 
maintains that since the May 27, 2004, surgery she incurred 
additional disability due to the error of the VA medical 
providers, and seeks VA compensation benefits under 38 U.S.C.A. 
§ 1151.

Under the provisions of 38 U.S.C.A. § 1151, if VA hospitalization 
or medical or surgical treatment results in additional disability 
or death that is not the result of the veteran's own willful 
misconduct or failure to follow instructions, compensation is 
awarded in the same manner as if the additional disability or 
death were service-connected.  See 38 C.F.R. §§ 3.361, 3.800(a).

Although claims for 38 U.S.C.A. § 1151 benefits are not based 
upon actual service connection, there are similarities in their 
adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 (1993).  A 
claim for 38 U.S.C.A. § 1151 benefits must be supported by 
medical evidence of a current disability and medical evidence 
that the current disability resulted from VA hospitalization, 
medical examination, or treatment.

Applicable regulation provides that where it is determined that 
there is additional disability resulting from a disease or injury 
or an aggravation of an existing disease or injury suffered as a 
result of hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.  38 C.F.R. § 3.361.

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation requirements of 
this paragraph and paragraph (d)(1) or (d)(2) of this section.  
Claims based on additional disability or death due to training 
and rehabilitation services or compensated work therapy program 
must meet the causation requirements of paragraph (d)(3) of this 
section.  Actual causation is required.

To establish causation, the evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted in 
the veteran's additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and that 
the veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical treatment, 
or examination cannot cause the continuance or natural progress 
of a disease or injury for which the care, treatment, or 
examination was furnished unless VA's failure to timely diagnose 
and properly treat the disease or injury proximately caused the 
continuance or natural progress.  The provision of training and 
rehabilitation services or CWT program cannot cause the 
continuance or natural progress of a disease or injury for which 
the services were provided.  Additional disability or death 
caused by a veteran's failure to follow properly given medical 
instructions is not caused by hospital care, medical or surgical 
treatment, or examination. 

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly caused 
the disability or death, as distinguished from a remote 
contributing cause.  To establish that carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability or death (as explained 
in paragraph (c) of this section); and (i) VA failed to exercise 
the degree of care that would be expected of a reasonable health 
care provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, in 
appropriate cases, the veteran's representative's informed 
consent.

To determine whether there was informed consent, VA will consider 
whether the health care providers substantially complied with the 
requirements of § 17.32 of this chapter.  Minor deviations from 
the requirements of § 17.32 of this chapter that are immaterial 
under the circumstances of a case will not defeat a finding of 
informed consent.  Consent may be express (i.e., given orally or 
in writing) or implied under the circumstances specified in § 
17.32(b) of this chapter, as in emergency situations.

Whether the proximate cause of a veteran's additional disability 
or death was an event not reasonably foreseeable is in each claim 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  In determining whether an event 
was reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of § 17.32 of this chapter.

In essence, a claimed disability is a qualifying additional 
disability if such disability was not the result of the veteran's 
willful misconduct and (1) the disability was caused by hospital 
care, medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, and the 
proximate cause of the disability was due to either (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, or 
examination, or (B) an event not reasonably foreseeable.  38 
U.S.C.A. § 1151.

X-rays taken of the Veteran's right hip in February 1994 showed 
osteoarthrosis with osteophyte and cystic changes.  Radiographic 
films of the right hip in September 1998 illustrated moderate to 
prominent spurring and enthesopathy of the greater trochanter as 
well as changes of the margin or right femoral head at the 
junction with the femoral neck superiorly and inferiorly.  Repeat 
X-rays taken of this joint reflected mild osteoarthritic changes 
and greater trochanter enthesophytes in December 1999 and 
moderate osteoarthrosis in March 2004.

In March 2004, the Veteran was treated for significant right hip 
and right groin pain.  On May 27, 2004, she underwent a right 
total hip replacement.  Prior to the operation, the surgeon 
explained the risk and benefits of the procedure and anesthesia, 
which include but are not limited to:  risk of infection and 
bleeding, neurologic deficits, need for further surgery, and 
failure of prosthesis.  After the surgeon answered all of the 
Veteran's questions, she expressed her desire to proceed with the 
operation.

On the day following surgery, the Veteran was discovered to have 
an intraoperative complication of acetabular fracture with pelvic 
discontinuity.  On June 3, 2004, she underwent an open treatment 
of the right acetabular fracture with plate and screws as well as 
revision of the right total hip replacement with a "Depuy" 
acetabular cage.  The post-operative diagnoses included right 
acetabular fracture and status post right total hip replacement 
with component malposition.  Following the surgery, the Veteran 
was determined to be in stable condition with no complications.

Subsequent medical records dated through July 2004 reflect 
physical therapy for the Veteran's right hip pain and weakness.  
A treatment session conducted later in June 2004, the treating 
occupational therapist observed that the Veteran "seem[ed] . . . 
to have improved mobility compared to previous sessions."  In 
July 2004, the Veteran's staples were removed, and steristrips 
were placed therein.  Her wound was otherwise determined to be 
clean, dry, and intact.

In November 2004, the Veteran complained of soreness and 
stiffness with prolonged sitting; her right hip was found to be 
stable.  X-rays taken of the Veteran's right hip in April 2005 
showed status post right total hip replacement, cortical plate, 
and screw fixation with no change in appearance of heterotopic 
bone formation and no acute hardware complication.  Computed 
tomography completed several weeks later in the same month 
reflected right hip replacement producing artifacts and 
obscuration of detail of pelvis structures.

Later in April 2005, the Veteran underwent an excision of the 
heterotrophic bone of the right hip with no complications.  Prior 
to the surgery, a physician explained to the Veteran that risks 
of the operation include, but are not limited to, bleeding, 
neurovascular damage, repeat procedure, and, in rare cases, 
myocardial infarction, cerebrovascular accident, and even death.  
After the doctor answered the Veteran's questions, she expressed 
her understanding of the risks involved and of the surgical plan 
and stated that she wished to proceed.  Post-surgery, she was 
determined to be stable with controlled pain.  Her right hip 
diagnosis was characterized as right hip heterotopic 
ossification.

Subsequent medical records reflect follow-up treatment for 
suture-line drainage in May and June 2005 and for right hip pain 
in January 2006.  In February 2006, she sustained a right 
periprosthetic hip fracture and underwent an open reduction 
internal fixation two days later.  At a March 2006 VA outpatient 
treatment session, the Veteran reported doing well and 
experiencing no hip pain.  X-rays taken of the her right hip in 
June 2006 showed status post open reduction internal fixation of 
complex right hemipelvis fracture; right total hip arthroplasty 
with multiple cerclage wires, lateral plate, and multiple screws 
indicative of prior femoral fracture; maintained alignment; and 
no radiographic evidence of hardware failure or acute 
complication.

In her notice of disagreement which was received in June 2005, 
the Veteran asserted that a treating physician "admitted . . . 
[that the error made in the first right hip surgery in May 2004] 
was their fault and [that] he would redue [sic] . . . [the 
operation] on June 3, 2004."  The available medical records do 
not contain any such admission.

In November 2008, the Veteran underwent a VA examination; the 
examiner noted review of the operative notes and entire claims 
folder.  The examiner summarized the VA operative reports 
detailed hereinabove.  The operative note of the May 25, 2004 
procedure noted that the Veteran has fibromyalgia and significant 
right hip pain.  She had a diagnostic steroid injection which 
gave her 100 percent relief from hip pain.  She failed all non-
operative measures of treatment for hip arthritis and expressed 
her desire to be operatively addressed.  The risks, benefits, and 
alternative of the above procedure including, but not limited to, 
infection, neurovascular injury, and death were discussed with 
the Veteran.  All her questions were answered, and she signed a 
consent.  The May 27 operative note stated that she was returning 
to the operating room for repair of an intraoperative acetabular 
fracture she sustained during primary total hip replacement.  She 
understood clearly the risks, benefits, and alternatives to the 
above procedure, which included, but were not limited to 
bleeding, infection, nerve damage (particularly the sciatic 
nerve), the possibility of postoperative dislocation, loosening 
requiring revision surgery, and the possibility of death, and 
wished to proceed.  After informed consent was obtained, all 
questions were answered.  

The operative note of April 26, 2005, stated that approximately 1 
year ago she underwent primary right total hip arthroplasty.  
During the procedure, the medial wall of the acetabulum was 
compromised and about a week later, she had to undergo a revision 
of her total hip arthroplasty with bone grafting and cage 
placement.  The Veteran tolerated this well.  However, she had 
significantly limited range of motion about her hip.  As 
radiologically evident and clinically evident, the Veteran had 
developed a significant amount of heterotopic ossification.  
Thus, due to her decreased range of motion and decreased ability 
to ambulate, VA elected to proceed with performing an excision 
and debridement of her heterotopic ossification of her right hip.  
The Veteran gave informed consent prior to surgery.  The Veteran 
was counseled, and she understood that there was a significantly 
high probability that the heterotopic ossification may be 
intimately related to her neurovascular bundle coming 
posteriorly.  She understood the importance of her sciatic nerve, 
which may be compromised in the procedure.  All of her questions 
were answered prior to proceeding with the surgery.  She 
understood all the inherent material risks.  She gave informed 
consent and was taken back to the operating room.  The examiner 
noted review of the orthopedic notes dated in June 2006.  

The examiner summarized the medical history and the Veteran's 
symptoms.  She underwent operative intervention on May 27, 2004 
at the La Jolla VAMC and sustained an intraoperative fracture of 
her pelvis, which required revision surgery.  She had physical 
therapy following the operative procedure and prior to her 
operative procedure, she indicated that she was ambulating with a 
cane.  Following the operative procedure, she was ambulating 
initially with a walker.  However, she noted increasing pain in 
her right hip and limitation of motion of the right thigh and 
then because of the intraoperative fracture underwent revision 
surgery June 3, 2004.  She underwent bone grafting and cage 
replacement.  She had significant blood loss but was then started 
on a physical therapy program.  She had no signs of any blood 
clots or infection at that time.  She then noted increasing 
limitation of motion and pain to her right hip and it was noted 
that she had significant heterotopic ossification, and then 
underwent an additional operative procedure on April 26, 2005 
with extensive removal of the heterotopic bone, which resulted in 
some bone loss, and intraoperative bone grafting was carried out 
to the proximal femur.  Following this procedure, she indicates 
she developed some shooting pains down her right thigh, as well 
as numbness in her right lower leg.  Because of continued pain 
and limitation of motion, she underwent Indocin therapy plus 
radiation therapy.  She noted that following this procedure, the 
soft tissues in her buttocks had been moved laterally to her hip 
and she had considerable difficulty sitting because of the lack 
of adequate soft tissue coverage.  She has continued to have this 
problem with sitting.  Following the radiation, there was some 
wound breakdown and some drainage.  Then she underwent a right 
total knee replacement in 2005, with no postoperative 
complications.  She was begun on pool therapy and physical 
therapy.  Then in January 2006, she fell.  Initially she was seen 
at Sharp Hospital, and a contusion diagnosis was made.  However, 
she continued to have ongoing pain in her hip.  She was then 
reevaluated at the VAMC and a fracture of the shaft was noted in 
proximity to the prosthesis, and she underwent open reduction and 
internal fixation with a plate.  This operative procedure 
proceeded satisfactorily with no complications.  She had no 
infection, wound breakdown, or blood clots.  She indicated that 
she was told that her right leg was 2 inches shorter and has a 
lift on her right foot.  She has continued on physical therapy on 
a home basis.  She recently underwent a foot surgery on her right 
foot in April 2008.  Initially, she was placed in a 
nonweightbearing cast and she was nonweightbearing for 3 months.  
This limited her ability to ambulate, and she has become weaker.  
She was seen in the Pain Management Program, was placed on 
gabapentin and is taking gabapentin 800 milligrams 3 times a day.  
The Veteran continued to have ongoing pain to her right hip and 
right thigh.  She does note significant limitation of motion to 
her right hip and is somewhat frustrated by the lack of progress 
in terms of the mobility of her hip.  She has continued to have 
ongoing pain to her right hip.  Currently she has pain in her 
right hip and right thigh.  She describes the pain being 
localized to a variety of areas.  Currently, she has pain in the 
lateral thigh and lateral hip, which she describes as an 8 on a 
10 point scale.  This pain is increased with sitting and 
standing.  She also has pain in her right buttocks, which she 
described as 9/10 and has considerable difficulty sitting as she 
does not have much padding in this area.  She also has pain in 
the anterior aspect of her hip and thigh, which she describes as 
7/10 and notes accompanying spasms at times in her right thigh.  
She also describes a knife-like, shooting pain that is 
persistent, radiating from her right hip to her right ankle, 
which she describes as 10/10.  She also has a feeling of 
decreased sensation in her right lower leg and weakness of her 
right hip.  She notes increased pain overall with standing, 
sitting, and any attempted walking.  She uses a scooter-type 
device.  She uses a wheelchair at home.  She is just beginning 
ambulation activities but is presently non-ambulatory.  She notes 
overall weakness to her lower extremities and residual pain.  

Upon physical examination, the examiner diagnosed status post 
multiple procedures to the right hip, with initial primary total 
hip replacement, with subsequent intraoperative acetabular 
fracture requiring an additional procedure June 3, 2004 with open 
treatment of right acetabular fracture with plates and screws, 
with revision of the right total hip replacement, with cemented, 
all-polyethylene component into the acetabular cage, with 
subsequent development of significant heterotopic ossification, 
right hip, requiring excision and debridement of heterotopic 
ossification of the right hip; leg length discrepancy, right 
lower extremity; neurapraix of the right sciatic nerve following 
the excision of the heterotopic bone; asymmetry of the soft 
tissues of the right hip following the excision of heterotopic 
bone; and, status post open reduction of the right femoral shaft 
with lateral plate and screws for a periprosthetic fracture of 
the proximal femur adjacent to the femoral stem; and, osteopenia, 
with enthesopathy.

The examiner opined that the surgical treatment has not 
proximately caused any additional disability due to carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instances of fault on VA's part in furnishing of the medical 
treatment.  The opinion was based on a thorough review of the 
operative notes, in which the Veteran was thoroughly informed of 
the risks, and alternatives of the major reconstruction procedure 
of a total hip arthroplasty, and this was well documented in all 
of the procedures on May 27, 2004, June 3, 2004, and April 26, 
2005.  The Veteran has additional disability right hip disability 
and from VA treatment; however, the examiner opined that there 
was no carelessness, negligence, lack of proper skill, error in 
judgment, or similar instances of fault on VA's part in 
furnishing the surgical treatment, proximately causing any 
additional right hip disability.  The examiner explained that 
complications do occur with major reconstructive surgery, and the 
Veteran was adequately informed of these in detail as documented 
in the record that was provided.  In the orthopedic literature, 
this complication is reported and does occur when using the 
various tools and equipment that are necessary in a total hip 
arthroplasty.  The development of myositis ossificans is also a 
well-reported complication of joint replacement and particularly 
of total hip replacement.  The Veteran's circumstances are 
certainly unfortunate, but with joint replacement, these 
instances can occur and do occur.

In October 2008, the Veteran submitted correspondence from Julian 
Jacobs, M.D., Esquire.  In notes accompanying the correspondence, 
the Veteran explained that she had hired a private attorney in 
May 2005 and all medical issues were turned over to Dr. Jacobs.  
He requested all of the medical records which she turned over but 
he would not return the records nor would he return any of her 
telephone calls.  She stated that Dr. Jacobs returned her phone 
calls after two years and stated that he no longer had a law 
practice and returned her medical records.  Dr. Jacobs referred 
her to tort lawyers; however, she indicated that at this juncture 
she would not be obtaining private counsel.  The Board notes that 
at no point during the course of this appeal did the Veteran 
submit a VA Form 21-22 identifying Dr. Jacobs, or any other 
private attorney, as her representative.

The November 2006 correspondence from Dr. Jacobs to the RO refers 
to an "Administrative Tort Claim."  Dr. Jacobs refers to a 
federal tort claim that was submitted in May 2006 for medical 
malpractice committed on May 27, 2004 at the VAMC.  Dr. Jacobs 
explained that he was a licensed California attorney practicing 
medical malpractice, and was also a board certified internist and 
cardiologist.  Dr. Jacobs summarized the May 27, 2004 operative 
report, the post-operative reports, and the June 3 operative 
report.  Dr. Jacobs noted the Veteran's report that the May 27 
surgeon told her:  "I am so sorry.  When we cut the socket, we 
cut it too big.  The ball has gone through the socket and broke 
the pelvis."  Dr. Jacobs stated that it was clear from the 
record that the May 27 VA surgeon was negligent in his 
performance of the total hip replacement.  It is obvious that the 
acetabular cup was reamed out excessively leaving too thin a 
medial wall, which then fractured with the resultant movement of 
the femoral head through the medial wall and rupturing into the 
pelvis.  As a result of the extensive surgeries at the time of 
the hip replacement, the Veteran subsequently developed severe 
heterotopic bone formation with severe restricted movement in the 
right hip.  An x-ray report of October 25, 2004 notes "grade 4 
heterotopic bone formation, with essentially complete ankylosis 
of the right hip joint."  She had to undergo further surgery on 
April 26, 2005 for treatment of this heterotopic bone formation.  
The surgeon stated that during the May 27, 2004 procedure "the 
medial wall of her acetabulum was compromised...[the Veteran] had 
to undergo a revision of her THA."  Dr. Jacobs stated that this 
corroborated that the original surgery removed excessive amount 
of acetabular bone causing it to weaken.  Dr. Jacobs then 
summarized the April 2005 report, noting that she had to undergo 
radiation and physical therapy following discharge.  Dr. Jacobs 
then noted that in February 2006, the Veteran underwent open 
reduction and internal fixation of the fracture.  Dr. Jacobs 
stated that the hip fracture occurred as a result of the 2 
centimeter defect created in the proximal femur by the surgeon in 
the previous April 26, 2005 surgery.  Prior to the original May 
2004 surgery, the Veteran was able to ambulate independently.  
Now, as a result of surgical mistakes, she was essentially non-
weight bearing on her right leg and was wheelchair bound.  Her 
right leg is shorter than the left leg.  She has been permanently 
disabled.  She is unable to leave her apartment, except when she 
is picked up by VA for medical transport.  Dr. Jacobs stated that 
this the type of injury that does not occur in the absence of 
professional medical negligence.

When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered probative 
if it is definitive and supported by detailed rationale.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court has 
held that claims file review, as it pertains to obtaining an 
overview of a claimant's medical history, is not a requirement 
for private medical opinions.  A medical opinion that contains 
only data and conclusions is not entitled to any weight.  
Further, a review of the claims file cannot compensate for lack 
of the reasoned analysis required in a medical opinion, which is 
where most of the probative value of a medical opinion comes 
from.  "It is the factually accurate, fully articulated, sound 
reasoning for the conclusion, not the mere fact that the claims 
file was reviewed, that contributes probative value to a medical 
opinion."  See Nieves- Rodriguez v. Peake, 22 Vet App 295 (2008)

The Board finds the opinion of the November 2008 VA examiner, 
after having examined the Veteran and reviewed the claims folder, 
to be highly probative.  While it is clear that the Veteran 
sustained intraoperative acetabular fracture during the procedure 
in May 2004, requiring an additional procedure in June 2004, with 
open treatment of right acetabular fracture with plates and 
screws, which then developed into heterotopic ossification of the 
right hip requiring excision and debridement of heterotopic 
ossification of the right hip, the VA examiner explained that 
complications do occur with major reconstructive surgery, and the 
Veteran was adequately informed of these in detail as documented 
in the record.  The examiner also relied on orthopedic literature 
which indicates that this complication is reported and does occur 
when using the various tools and equipment that are necessary in 
a total hip arthroplasty.  The examiner opined that the 
development of myositis ossificans is a well-reported 
complication of joint replacement and particularly of total hip 
replacement.  The VA opinion is factually accurate, fully 
articulated, and contains sound reasoning; it is clearly more 
probative than the remaining evidence of record.  Therefore, the 
VA opinion is afforded significant probative value.  

The examiner specifically stated that it is not likely that the 
Veteran incurred additional disability due to carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the part of the VA treatment providers who 
conducted the surgeries in May 2004, June 2004, and April 2005.

As detailed by the VA examiner, and as contained in the claims 
folder, the Veteran was adequately informed of complications 
associated with major reconstructive surgery prior to each VA 
surgical procedure.  While such consent form does not outline 
every risk possible upon conducting the procedure, in signing the 
form the Veteran acknowledged that the "nature and purpose of 
the operation or procedure, possible alternative methods of 
treatment, the risks involved, and the possibility of 
complications have been fully explained to me" and that "no 
guarantees have been made to me concerning the results of the 
operation or procedure."  The May 25, 2004 operative report 
reflects that the Veteran was provided with the risks, benefits, 
and alternative of the procedure including, but not limited to, 
infection, neurovascular injury, and death.  The May 27, 2004 
operative note reflected that the Veteran understood clearly the 
risks, benefits, and alternative to the procedure, specifically 
repair of an intraoperative acetabula fracture she sustained 
during the primary total hip replacement, to include bleeding, 
infection, nerve damage, postoperative dislocation, loosening 
requiring revision surgery, and death.  The April 26, 2005 
operative note also reflects that the Veteran was counseled, gave 
her informed consent, and she indicated that she understood that 
there was a significant high probability that the heterotopic 
ossification may be intimately related to her neurovascular 
bundle coming posteriorly.  She understood the importance of her 
sciatic nerve, which could be compromised in the procedure.  She 
understood all of the inherent material risks.  Since the Veteran 
completed a consent form prior to each procedure, the Board can 
safely assume that the Veteran also gave her informed consent 
prior to each surgical procedure.

Likewise, as the November 2008 VA examiner explained that 
complications do occur with major reconstructive surgery, and 
that the development of myositis ossificans is also a well-
reported complication of joint replacement, especially total hip 
replacement, the Board finds that it was reasonably foreseeable 
that the Veteran would sustain intraoperative acetabular 
fracture, and heterotopic ossification.  

The opinions of the VA physician is supported by the extensive 
hospital records that detail treatment and evaluation of the 
Veteran prior to and subsequent to the hip surgeries.  

As detailed, Julian Jacobs, M.D. completed correspondence in 
November 2006 pertaining to an 'Administrative Tort Claim.'  As 
detailed, it appears that such opinion was offered in his role as 
a practicing attorney and physician, although the Veteran never 
identified Dr. Jacobs as her VA representative.  The Board finds 
that such opinion is of limited probative value for a variety of 
reasons.  Initially, the Board notes that Dr. Jacobs refers to a 
federal tort claim that was submitted in May 2006 for medical 
malpractice, and offers the opinion in support of such tort 
claim.  It is not clear if Dr. Jacobs is referring to the § 1151 
claim or another tort claim filed by the Veteran; however, the 
Board notes that the Veteran filed her initial § 1151 claim in 
November 2004 which was adjudicated in May 2005, and she filed a 
notice of disagreement in June 2005 and a substantive appeal in 
August 2006.  Thus, it is not entirely clear what action Dr. 
Jacobs is referring to.  The Board also notes that the 
regulations pertaining to a federal tort claim differ from a 
claim for compensation pursuant to § 1151, including differing 
regulations and standards.  The Board also notes that the Veteran 
hired Dr. Jacobs in May 2005, thus it appears that his opinion 
may have been offered with the goal of pecuniary gain, but then 
he did not contact the Veteran for approximately two years until 
he gave notice that he was no longer practicing law.  
Notwithstanding this, it is clear that Dr. Jacobs did not examine 
the Veteran, and offered an opinion solely based on records 
provided by the Veteran.  Additionally, Dr. Jacobs offered that 
he is a board certified internist and cardiologist; however, 
there is no indication that he has any special expertise in the 
area of orthopedic surgery, despite the fact that the Veteran's 
claim stems from orthopedic procedures at the VAMC.  Moreover, 
while Dr. Jacobs stated that the Veteran's injury would not occur 
without the absence of professional medical negligence, he 
offered no rationale for such opinion.  As detailed, the November 
2008 VA examiner explained that orthopedic literature does report 
that the complications incurred do occur when using various tools 
and equipment necessary for a total hip arthroplasty.  For such 
reasons, the Board finds the opinion of the November 2008 VA 
examiner to be of more probative value than the opinion offered 
by Dr. Jacobs.

In sum, the records fail to show that the operations performed by 
VA personnel resulted in additional disability as a result of 
carelessness, negligence, lack of proper skill, error in 
judgment, and the medical evidence supports a finding that the 
resulting hip disabilities were reasonably foreseeable 
complications from the surgical procedures rendered by VA 
personnel in May 2004, June 2004, and April 2005.  

The Board recognizes the statements and testimony from the 
Veteran that, in her opinion, her disabilities and symptomatology 
of the hip are due to faulty hospital treatment and were not 
reasonably foreseeable; however, the Board does not find any 
evidence indicating that she is a medical professional or 
qualified to offer that opinion.  Therefore, her opinion as to 
medical causation is of limited probative value.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

Thus, the Board finds that the evidence of record does not show 
any VA fault in the treatment of the Veteran which led to status 
post multiple procedures to the right hip, with initial primary 
total hip replacement, with subsequent intraoperative acetabular 
fracture requiring an additional procedure June 3, 2004 with open 
treatment of right acetabular fracture with plates and screws, 
with revision of the right total hip replacement, with cemented, 
all-polyethylene component into the acetabular cage, with 
subsequent development of significant heterotopic ossification, 
right hip, requiring excision and debridement of heterotopic 
ossification of the right hip; leg length discrepancy, right 
lower extremity; neurapraix of the right sciatic nerve following 
the excision of the heterotopic bone; asymmetry of the soft 
tissues of the right hip following the excision of heterotopic 
bone; and, status post open reduction of the right femoral shaft 
with lateral plate and screws for a periprosthetic fracture of 
the proximal femur adjacent to the femoral stem; and, osteopenia, 
with enthesopathy that could be attributed to carelessness, 
negligence, lack of proper skill, error in judgment, or an event 
that was not reasonably foreseeable.  

In view of the foregoing, the Board concludes that entitlement to 
disability compensation under the provisions of 38 U.S.C.A. 
§ 1151 is not established.  As the preponderance of the evidence 
is against the Veteran's claim, the benefit-of-the-doubt doctrine 
is inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to disability compensation pursuant to 38 U.S.C.A. 
§ 1151 (West 2002), for additional right hip impairment as a 
result of VA medical treatment is denied.


REMAND

As outlined in the July 2008 Board Remand, an August 2000 VA 
outpatient treatment session report notes the following eye 
surgeries:  cataract extraction of the right eye with intraocular 
lens replacement in 1985; cataract extraction of the left eye in 
1987; lens replacement in the right eye in approximately 1990; 
and, anterior segment reconstruction of the left eye in 
approximately 1992.  A December 2003 VA outpatient treatment 
session report indicates that the Veteran had undergone bilateral 
cataract surgery with lens implants in 1982 and 1985.  In 
submissions from the Veteran, she has maintained that she has 
undergone 4 surgeries on her eyes, including the first two 
operations which occurred in 1984 and 1986.  In November 2008, 
the Veteran underwent a VA examination and reported that she 
underwent a cataract extraction with implantation of an 
intraocular lens at the VA Medical Center (VAMC) in La Jolla, 
California at about the age of 40 (1984/1985), that she underwent 
a cataract extraction with implantation of an intraocular lens at 
the La Jolla VAMC at about age 42 (1986/1987); and, she underwent 
an exchange of the intraocular lens of her right eye at the La 
Jolla VAMC, but could not recall the date or name of the surgeon.  

Review of the voluminous VA outpatient treatment records on file 
reflects that the earliest VA treatment record is dated in 
February 1994, thus subsequent to the eye surgeries reported by 
the Veteran.  Per the July 2008 Remand, the AOJ was to procure 
copies of reports of eye surgeries that the Veteran has undergone 
since separation from service in December 1963.  While the AOJ 
associated VA outpatient treatment records dated from May 2004, 
there is no indication that a specific request was made to obtain 
VA treatment records for the period prior to February 1994, to 
include the purported eye surgery reports from the 1980's.  A 
Remand confers on the Veteran the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  In 
light of the AMC's/RO's failure to further develop the claim as 
instructed, another remand is necessary to attempt to obtain the 
outstanding treatment records from the La Jolla/San Diego VAMC.  

In the event that additional treatment records are obtained for 
the period prior to February 1994, the November 2008 VA examiner 
(J.Z., M.D.) should be requested to provide an addendum opinion 
based on the review of the entire evidence of record.  In the 
event, Dr. J.Z. is unavailable to provide an addendum opinion, 
the Veteran should be scheduled for another VA ophthalmology 
examination to determine the nature, extent, and etiology of her 
eye disability.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran's inpatient and outpatient 
treatment records from the La Jolla/San 
Diego VAMC for the period January 1, 1982 to 
February 1994 should be associated with the 
claims folder.  All efforts to obtain such 
treatment records should be documented and 
associated with the claims folder.  If such 
efforts prove unsuccessful, documentation to 
that effect should be added to the claims 
folder.

2.  In the event that additional treatment 
records are associated with the claims 
folder, the November 2008 VA examiner, Dr. 
J.Z., should be requested to review the 
claims file and provide an addendum opinion 
as to whether the Veteran has additional eye 
disability resulting from VA medical 
treatment, including any VA ocular surgery.  
Dr. J.Z. should opine and discuss as to 
whether any carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on VA's part in 
the furnishing of the surgical treatment 
proximately caused any additional eye 
disability.  In the event that Dr. J.Z. is 
unavailable to offer an addendum opinion,  
the claims folder should be referred to 
another physician for this opinion.  

All opinions and conclusions expressed must 
be supported by a rationale.

3.  After completion of the above, review 
the expanded record and readjudicate the 
issue of entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for 
additional eye impairment.  If the benefit 
sought is not granted in full, the Veteran 
and her representative should be furnished 
an appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The Veteran and her representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


